Citation Nr: 0302002	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  97-23 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Evaluation of the veteran's lower thoracic (dorsal) anterior 
vertebral wedgingwith back and left hip pain, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and the veteran's mother


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from April 1981 to March 1988 
and from November 1990 to November 1994.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Buffalo, New York, Regional Office which granted service 
connection for lower thoracic (dorsal) vertebral anterior 
wedging and assigned a 10 percent evaluation for that 
disability under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  In June 1997, the veteran requested 
that his claims file be transferred to the Winston-Salem, 
North Carolina, Regional Office (RO).  In October 1999, the 
Board remanded the veteran's claim to the RO for additional 
action.  The veteran has been represented throughout this 
appeal by the American Legion.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
thoracic spine disability.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issue as evaluation of the veteran's 
lower thoracic (dorsal) anterior vertebral wedging.  The 
veteran is not prejudiced by such action.  The Board has not 
dismissed any issue and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issue is styled.  In reaching the determination below, the 
Board has considered whether staged ratings should be 
assigned and conclude that the disability addressed has not 
significantly changed and a uniform rating is appropriate.  

Preliminary review of the record reveals that the RO 
expressly considered and declined to refer the veteran's 
claim to the Department of Veterans Affairs (VA) 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2002).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2002) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  

The veteran may have submitted an informal claim of 
entitlement to a total rating for compensation purposes based 
on individual unemployability.  It appears that the RO has 
not had an opportunity to act upon the claim.  Absent an 
adjudication, a notice of disagreement, a statement of the 
case, and a substantive appeal, the Board does not have 
jurisdiction over the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Member of the Board cannot have 
jurisdiction of the issue.  38 C.F.R. § 19.13 (2002).  The 
Court has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2002).  


FINDING OF FACT

The veteran's thoracic spine disability has been shown to be 
productive of no more than severe thoracic spine limitation 
of motion, chronic low back pain; and arthritic changes 
without significant functional impairment.  



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
service connected lower thoracic (dorsal) spine disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5285, 5291 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the issue of the evaluation for the veteran's 
thoracic spine disability, the Board observes that the VA has 
secured or attempted to secure all relevant VA and private 
medical records to the extent possible.  There remains no 
issue as to the substantial completeness of the veteran's 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2002).  The 
veteran has been advised by the statement of the case, the 
supplemental statements of the case, and a July 2001 VA 
letter of the evidence need to support his appeal; what he 
needed to do; and how and what the VA would do to assist him 
in furthering his appeal.  The veteran has been afforded 
multiple VA examinations for compensation purposes.  The 
examination reports are of record.  In its October 1999 Board 
remand instructions, the Board directed that the veteran 
should be scheduled for an additional VA orthopedic VA 
examination for compensation purposes.  The RO repeatedly 
attempted to schedule the requested examination.  The veteran 
apparently failed to respond to the RO's requests.  The 
veteran was afforded hearings before VA hearing officers.  
The hearing transcripts are of record.  Any duty imposed on 
the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  


I.  Historical Review

The veteran's service medical records indicate that he was 
seen for thoracic spine complaints.  The report of a May 1995 
VA examination for compensation purposes states that the 
veteran complained of back and left hip pain.  He reported 
that he had sustained a back injury when he fell off of an 
Army truck.  An impression of chronic thoracic spine pain 
with "episodic exacerbations and no evidence of significant 
functional disability in the spine" was advanced.  A 
September 1995 physical evaluation from Russell R. Zelko, 
M.D., notes that the veteran exhibited lower thoracic 
vertebral wedging on multiple X-ray studies.  A 
contemporaneous bone scan revealed findings consistent with 
slight anterior wedging of several lower thoracic vertebral 
bodies.  An August 1996 addendum to the report of the May 
1995 VA examination for compensation purposes clarifies that 
X-ray studies of the thoracic spine conducted in May 1995 
revealed only mild degenerative changes which could 
"contribute to his thoracic pain and service-connected 
thoracic spine trauma."  In September 1996, the VA granted 
service connection for lower thoracic vertebral anterior 
wedging and assigned a 10 percent evaluation for that 
disability under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  


II.  Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2002).  Traumatic arthritis 
established by X-ray findings is to be evaluated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2002).  Degenerative arthritis established by X-ray 
findings will be evaluated on the basis of limitation of 
motion of the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by the limitation of motion.  
These 10 percent evaluations are combined and not added.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2002). 

Slight limitation of motion of the thoracic segment of the 
spine warrants a noncompensable evaluation.  A 10 percent 
evaluation requires moderate or severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5291 (2002).  Ankylosis of 
the thoracic segment of the spine warrants a 20 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5288 (2002).

Lumbosacral strain will be rated at 10 percent when there is 
characteristic pain on motion.  A rating of 20 percent 
requires muscle spasm on extreme forward bending and a 
unilateral loss of lateral spine motion in the standing 
position.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2002).  The 
Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2002), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

In a May 1995 written statement, the veteran advanced that he 
experienced recurrent back pain and spasms which occasionally 
impaired his ability to walk and to perform other physical 
activities.  At the May 1995 VA examination for compensation 
purposes, the veteran exhibited "trunk flexion" to 90 
degrees and lumbar spine extension to 20 degrees without pain 
and no pain on palpation of the thoracic spine.  An 
impression of chronic thoracic spine pain with no evidence of 
"significant functional disability in the spine" was 
advanced.  

In a July 1995 written statement, the veteran conveyed that 
he experienced chronic back pain and spasm.  The September 
1995 physical evaluation from Dr. Zelko states that the 
veteran complained of chronic left hip pain.  On examination, 
the veteran exhibited an "essentially full range of motion" 
of the lumbar spine.  The physician noted that multiple prior 
X-ray studies of the thoracic spine had revealed some wedging 
of several thoracic vertebrae.  A September 1995 bone scan 
study from Anthony F. Massi, M.D., showed mild abnormal 
increased activity in the lower dorsal spine which reportedly 
correlated with slight anterior wedging of several lower 
dorsal vertebral bodies suggestive of Scheuermann's disease 
or possibly related to trauma.  A September 26, 1995 
treatment record from Dr. Zelko notes the September 1995 bone 
scan results.  The doctor opined that he could find no 
evidence of "significant disability."  

At an April 1996 hearing before a VA hearing officer, the 
veteran testified that he experienced chronic thoracic spine 
pain.  He had been diagnosed with thoracic spine vertebral 
defects.  The veteran clarified that his service-connected 
disability was so severe at times that he had been unable to 
continue with his employment.  In a June 1996 written 
statement, the veteran asserts that he was unable to continue 
his employment as a delivery van driver due to his 
service-connected disability.  

In his August 1996 addendum to the report of the June 1995 VA 
examination for compensation purposes, the VA examiner 
commented X-ray studies conducted in May 1995 revealed only 
mild degenerative changes which might contribute to the 
veteran's "thoracic pain and service-connected thoracic 
spine trauma has been documented."  

VA outpatient treatment records reflect treatment for low 
back complaints on a number of occasions in 1996.  In August 
1996, he was seen with complaints of chronic low back pain.  
Following examination, the assessment was chronic low back 
pain and it was commented that there were no significant 
findings on physical or x-ray examinations.  

In his June 1997 Appeal to the Board (VA Form 9), the veteran 
advanced that his service-connected thoracic spine disability 
rendered him almost completely unable to earn a living.  

A July 1997 VA treatment record states that the veteran 
complained of chronic low back pain.  Treating VA medical 
personnel observed a "good" lumbosacral range of motion in 
"all planes" and "moderate" bilateral hip range of 
motions.  Contemporaneous X-ray studies of the spine revealed 
old compression fractures of T6, T7, and T8; narrowing of the 
disc spaces between T2/3 and T6/7; spurring at all levels of 
the thoracic spine; mild L1 spurring; and L5/S1 apophyseal 
joint degenerative changes spurring.  

A March 1998 VA treatment record notes that the veteran 
complained of low back pain which was exacerbated by riding 
in a car.  An April 1998 VA treatment record states that the 
veteran exhibited full ranges of motion of the back and the 
hips without pain.  The impression was chronic low back pain 
of musculoskeletal origin.  

In a May 1998 written statement, the veteran related that he 
experienced severe chronic low back and left hip pain which 
prevented him from working.  He clarified that he had three 
fractured vertebrae.  At a May 1998 hearing before a VA 
hearing officer, the veteran testified that he experienced 
chronic low back pain for which he had been prescribed 
medication and a back brace.  He clarified that he did not 
carry things; did not ride in cars; and had to stop working 
as a restaurant cashier due to his back pain.  The veteran 
had been unable to secure any subsequent employment.  The 
veteran's mother testified that the veteran's 
service-connected disability impaired his sleep and his 
ability to perform physical activities such as carrying 
grocery bags.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
As reflected by the evidence, the primary manifestation of 
the back disability is the complaint of back pain.  While the 
veteran has complained of significant back pain, repeated VA 
and private physical evaluations of record do not convey that 
the examining physicians observed any objective 
manifestations of such pain associated with spinal movements.  
For instance, on examination in May 1995, motion of the spine 
was described as pain free and it was stated that there was 
no evidence of significant functional disability in the spine 
or left hip.  As noted previously, in order to warrant a 
rating in excess of the current 10 percent based on limited 
motion, there would have to be ankylosis, or at least the 
functional equivalent of ankylosis of the thoracic spine.  
This clearly is not the case.  Consideration has also been 
given to rating the disability by analogy to chronic 
lumbosacral strain, but again, the current 10 percent rating 
contemplates characteristic pain.  No muscle spasm or 
limitation of lateral motion has been objectively shown; thus 
the criteria for a 20 percent rating would not be satisfied 
under Diagnostic Code 5295.  

The latest x-ray examinations of record done in 1997 make 
reference to possible compression fractures involving a 
number of thoracic vertebrae.  The veteran's failure to 
report for subsequent examinations hamper the Board in 
attempting to clarify this matter.  It is noted, however, 
that compression fractures were never reported on x-rays 
prior to this time.  Any wedging found was not attributed to 
fractures, but the possibility of Scheuermann's Disease was 
implicated.  On the basis of the present record, the Board is 
not willing to concede that the veteran currently has 
vertebral deformity as a result of vertebral fractures; thus, 
a separate 10 percent rating under Diagnostic Code 5285 is 
not for application.  While acknowledging that the VA 
examination reports are not models of clarity, the Board 
notes that the veteran's apparent lack of cooperation in 
scheduling an additional evaluation hinders the VA ability to 
obtain a clearer view of the veteran's service-connected 
disability.  The clinical documentation of record establishes 
that the veteran's thoracic spine disability merits the 
assignment of no more than a 10 percent rating under the 
cited schedular criteria.  

The veteran intermittently advanced lumbosacral spine and 
left hip complaints during the pendency of this appeal.  No 
objective evidence of chronic lumbosacral or left hip 
disability has been identified by a competent medical 
professional to be a component of his service-connected 
disability.  Therefore, the Board finds that the 10 percent 
evaluation awarded above adequately reflects the veteran's 
current thoracic spine disability picture.  


ORDER

A rating in excess of 10 percent evaluation for the veteran's 
lower thoracic (dorsal) anterior vertebral wedging is denied.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

